Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Fung publication wherein it discloses a driving assist apparatus (see ¶00254, ¶00473, and ¶00854.  In particular, see ¶00473, "driver assistance systems and algorithms used therein, can be modified based on the identification to provide a tailored driving experience to the driver and/or the vehicle occupant."  See also ¶00854, a response system 12900) comprising: 
a driver monitor sensor which detects a state of a driver of an own vehicle installed with the driving assist apparatus (see ¶00202 - ¶00204, ¶00293, ¶00478, ¶00502 - ¶00512, and ¶00854.  In particular, see ¶00854); and 
an electronic control unit configured to (see Figs. 1A – 1B, ¶00208, ¶00645, and ¶00854.  In particular, see ¶00854, “the response system 12900 can include a centralized control unit, such as an electronic control unit (ECU) 12902. The ECU 12902 can be the same and/or similar to the ECU 106 of FIGS. 1A and 1B.”  See also ¶0645, “at step 5402, the method can also include receiving and/or determining a driver state (e.g., based on the monitoring information… can be received using the telematics control unit”): 
determine whether the driver is in a drowsy state, based on the state of the driver detected by the driver monitor sensor.  (See ¶00202 - ¶00204, ¶00293, ¶00478, ¶00502 - ¶00512, and ¶0645.  In particular, see Fig. 54 ~ process method step 5402.  See ¶00202, “it is understood that any driver state could be determined and 
Then Lou’s publication is introduced to combine with Fung’s vehicle response system to driver state to cure the gaps that Fung has with the claimed invention
Lou’s work presents air bag detonation method based on multi-parameter decision making wherein the information about whether the passenger wears a safety belt or not and the side acceleration of an automobile, air bag detonation control commands output under different degrees of collision strength.  Following receiving the command sent by a control unit, an execution unit executes an air bag execution action.
Lou’s automobile air bag detonation method based on multi-parameter decision making further teaches determining that a light collision occurs when a light collision determination condition that at least one collision index value representing a level of a collision of the own vehicle is larger than a light collision determination threshold at which an airbag is not developed, is satisfied.  (See ¶0019 - ¶0023, ¶0032, ¶0047 - ¶0048, ¶0052 - ¶0054, and ¶0060.  In particular, see ¶0020, ¶0023, "The collision intensity is classified according to the lateral acceleration of the vehicle. The specific classification of the collision intensity is as follows: When the collision intensity is the collision, the lateral acceleration of the vehicle is less than or 
However, the prior art does not teach, or suggest every element of independent claim 1. As such, a person skilled in the art would not modify Fung in view of Lou, or any other combination thereof, to provide the method wherein it executes a secondary collision damage mitigation control to apply a braking force to the own vehicle or limit a driving force applied to the own vehicle when the electronic control unit determines that (i) the driver is in the drowsy state, and (ii) the light collision occurs.  Emphasis added.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein it executes a secondary collision damage mitigation control to apply a braking force to the own vehicle or limit a driving force applied to the own vehicle when the electronic control unit determines that (i) the driver is in the drowsy state, and (ii) the light collision occurs.  Emphasis added.
In particular, the prior art is silent in teaching, or suggesting a method wherein it determines that (i) the driver is in the drowsy state, and (ii) the light collision occurs.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661